PER CURIAM.
In an opinion of this Court filed September 14, 1981, we held that the lower Court had jurisdiction to fix an attorney’s fee in an amount greater than $1,500. The case was remanded to the lower Court for the purpose of holding a full evidentiary hearing on the issue of reasonable attorney’s fees.
Upon remand and after a full evidentiary hearing on the issue, the trial judge set fees in the amount of $5,600. There being sufficient competent evidence in the record upon which the trial judge could and did set a reasonable fee, this Court will not substitute its judgment for that of the hearing Judge.
Per Curiam: Affirmed.